DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13-15 are amended. Claims 1-12 are canceled. Claims 17-25 are newly added. Claims 13-25 are currently pending.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta (US 2016/0248115 A1) in view of Subramania (“New electrolyte polymer based on (PVA-PAN) blend for Li-ion battery applications), Lin (US 2020/0335814 A1), Garsuch (“Studies of Lithium-Exchanged Nafion as an Electrode Binder for Alloy Negatives in Lithium-Ion Batteries”) and Yun (US 6,355,380 B1).
Regarding claims 13-15, 17-18, 22-25, Hatta teaches an all solid-state lithium battery comprising:												an anode ([0061]-[0077]);										a cathode ([0050]-[0059]);										a composite membrane disposed between said anode and said cathode ([0079]-[0080]); and 													first and second lithium ion conductive layers ([0083]-[0084]) respectively disposed between the cathode and the composite membrane and between the anode and the composite membrane, wherein the first and second lithium ion conductive layers each comprise:			a polymer such as polyacrylonitrile, polyvinyl alcohol and poly(vinylidene fluoride-hexafluoropropylene) ([0094]);									a lithium salt such as lithium trifluomethanesulfonate and lithium perchlorate ([0089]);		a lithium-ion conductive ceramic filler including lithium lanthanum zirconium tantalum oxide ([0096] & [0107]-[0108]);										However, Hatta does not explicitly teach a plasticizer and is silent as to a polymer blend including polyacrylonitrile and polvinyl alcohol; the composite membrane being a solid electrolyte composite membrane and a lithium ion substituted Nafion applied on said anode.		Subramania teaches a solid polymer electrolyte for rechargeable lithium batteries, comprising a blend of polyacrylonitrile (PAN) and polyvinyl alcohol (PVA), wherein said PAN is in an amount of 10 wt% and 20 wt% (and said PVA correspondingly in amounts of 90 wt% and 80 wt% respectively) in some embodiments (Table 1; 1. Abstract & 3. Results and discussion).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a blend of PAN and PVA in the amounts described by above in order to increase the mechanical strength of the polymer blend as taught by Subramania (Table 1; 3.1 Results and discussion). Form Table 1, one skilled in the art readily understands that by increasing the content of PVA in the polymer blend, the mechanical strength improves whereas increasing the content of PAN results in greater ionic conductivity.				Garsuch teaches a lithium battery comprising an anode including a copper foil and a lithium ion substituted Nafion applied on said anode as an active material binder (Pages A721-A722; see Preparation of the composite electrodes in Experimental section).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to apply a lithium ion substituted Nafion on the anode because the resulting composite electrode results in high capacity while providing good capacity retention as taught by Garsuch (Abstract).											Lin teaches a solid polymer electrolyte comprising a lithium salt, a lithium ion conductive ceramic filler, a polymer matrix and a plasticizer preferably such as succinonitrile ([0029]-[0045]), wherein the plasticizer is in an amount ranging from 10 wt% to 60 wt% of the polymer matrix ([0039]) which overlaps with presently claimed range of claim 22.					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a plasticizer such as succinonitrile is in an amount ranging from 10 wt% to 60 wt% of the polymer matrix within the solid polymer electrolyte of modified Hatta in order to serve as a liquid medium in which the polymer precursors can be polymerized to form the polymer matrix and ionize the lithium salt in the solid-state electrolyte as taught by Hatta ([0039]).											Yun teaches a solid polymer electrolyte comprising a lithium ion conductive ceramic filler, a lithium salt, a plasticizer and a polymer blend of (1) polyacrylonitrile, having a first function of adhesion and ion conductivity, (2) PVDF-based polymers which have a second function of superior compatibility with an organic solvent electrolyte, and (3) PVC-based polymers which have a third function of superior mechanical strength (Bridging paragraphs of columns 4 & 5 & columns. 5-6). Yun further teaches the solid polymer electrolyte being usable as a separator between a cathode and an anode of a lithium polymer battery (Col. 3, L. 16-19).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the solid polymer electrolyte of Yun as a separator between the cathode and the anode in view of its suitability as taught by Yun. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. Furthermore, it would have been obvious to one of ordinary skill in the art, based on the disclosure of Subramania, to substitute the PVC-based polymers with PVA because PVA has a similar function of increasing the mechanical strength of the polymer blend as taught by Subramania above. 
Regarding claim 16, Hatta as modified by Subramania, Lin, Garscuh and Yun teaches the all-solid state lithium battery according to claim 13 as shown above. Hatta further teaches said cathode being made of a composition including an active material, an electron-conductive agent, and a binder ([0052] & [0058]).
Regarding claim 19, Hatta as modified by Subramania, Garsuch, Yun and Lin teaches the lithium-ion conductive composite material according to claim 1, as shown above. Hatta as modified by Yun teaches the polymer blend being in an amount of 33.3 wt% based on 100 wt% of a combination of the polymer blend, the lithium salt and the lithium ion conductive ceramic filler ([0212]-[0213]).
Regarding claim 20, Hatta as modified by Subramania, Garsuch, Yun and Lin teaches the lithium-ion conductive composite material according to claim 1, as shown above. Hatta as modified by Yun teaches the lithium salt being in an amount of 33.3 wt% based on 100 wt% of a combination of the polymer blend, the lithium salt and the lithium ion conductive ceramic filler ([0212]-[0213]).
Regarding claim 21, Hatta as modified by Subramania, Garsuch, Yun and Lin teaches the lithium-ion conductive composite material according to claim 1, as shown above. Hatta as modified by Yun teaches the lithium ion conductive ceramic filler being in an amount of 33.3 wt% based on 100 wt% of a combination of the polymer blend, the lithium salt and the lithium ion conductive ceramic filler ([0212]-[0213]).

Response to Arguments
Applicant’s arguments with respect to claims 12/13/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As instantly claimed, claims 13-25 are found to be obvious over the combined teachings of Hatta, Lin, Yun, Garsuch & Subramania as noted in the above 103 claim rejections.				Thus, in view of the foregoing, claims 13-25 stand rejected.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727